Citation Nr: 1024596	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
to include as secondary to service connected diabetes.

2.  Entitlement to an increased rating for residuals of 
myocardial infarction status post percutaneous coronary 
intervention, following an initial grant of 100 percent from June 
2, 2005 to the end of July 2005, with a subsequent 10 percent 
rating assigned as of August 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 
1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia PA, which in part, denied service connection for 
peripheral neuropathy and granted service connection for a 
myocardial infarction with an initial 100 percent rating assigned 
effective from June 2, 2005 to the end of July 2005, and a 10 
percent rating assigned as of August 1, 2005.  

The Veteran submitted additional evidence after the most recent 
RO adjudication of August 2008.  In a brief submitted in June 
2010, the representative waived RO review of all additional 
evidence.  Therefore remand is not needed to afford additional 
review by the Agency of Original Jurisdiction (AOJ).  

The appeal of the issue of entitlement to an increased initial 
rating for residuals of myocardial infarction status post 
percutaneous coronary intervention, is REMANDED to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The competent medical evidence reflects that there is no current 
peripheral neuropathy disability.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, it may not be presumed to have been incurred in or 
aggravated by service, and was not caused or aggravated by a 
service-connected diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  See 
73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the Veteran's claim on appeal was received in 
August 2005.  A duty to assist letter was sent in December 2007, 
subsequent to the February 2006 denial of this claim on the 
merits.  This letter provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to prevail 
on these types of claims, and of his and VA's respective duties.  
The duty to assist letter, specifically notified the Veteran that 
VA would obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for him.  
The Veteran was also asked to advise VA if there was any other 
information or evidence he considered relevant to this claim so 
that VA could help by getting that evidence.  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of a supplemental 
statement of the case issued on August 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment and 
personnel records were previously obtained and associated with 
the claims folder.  

Furthermore, VA, and private medical records were obtained and 
associated with the claims folder.  Assistance shall also include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran underwent a VA examination in December 2005 to 
address this issue.  Additional examination is not indicated in 
this case where the medical evidence presently shows no 
disability.
During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Such notice was 
sent in December 2007 and additional notice was sent in September 
2008.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2009) (harmless error).

II.  Service Connection

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be granted 
for certain chronic diseases, including peptic ulcers, when such 
diseases are manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in- service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
only where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310. Furthermore, the Court has held 
that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, regardless 
of whether or not the additional impairment is itself a separate 
disease or injury caused by the service- connected condition."  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.

The Veteran contends that he has peripheral neuropathy due to his 
service connected diabetes.  He alleges in an August 2005 letter 
of having numbness in his toes for the past 2 years.  He 
indicated in this letter that it has not spread, but that he has 
to be careful of what footwear he uses.  He further alleged in a 
November 2006 statement that he has neuropathy that affects the 
left lower extremity about 4-5 times a week, usually in the 
morning.  He alleged that this was due to his diabetes.  In May 
2007 he alleged that he had neuropathy that was mostly in his 
feet and was worse in the morning.  

Review of the service treatment records are silent for any 
neurological findings of significance with the February 1966 and 
November 1967 entrance and separation examinations showing normal 
neurological findings.  The Veteran denied a history of neuritis 
or paralysis on the reports of medical history.  He is service 
connected for type 2 diabetes.

Post service records are shown to all be records of private 
medical treatment.  Among them is a record showing that in June 
1997 the Veteran was seen for left heel pain and was noted to 
have diabetes.  Following examination, he was diagnosed with a 
left heel spur.  Heel spur syndrome was noted in July 1997.  The 
records of treatment from 1997 to 2001 are negative for findings 
or complaints of neuropathy. 

Records from March 2003 noted some leg weakness on the stairs, 
and some slight quadricep atrophy was reported.  The diagnosis 
was noted to be diabetes, lumbar disc, urinary tract infection 
and increased lipids.  No findings suggestive of peripheral 
neouropathy were made.  Generally the records from 2004 to 2005 
(including records from a 2004 monitoring diabetes follow up) are 
negative for any findings or complaints suggestive of neuropathy.  
Leg cramping was complained of in a December 2004 record.  It was 
suggested the symptoms were related to taking Metphormin and the 
Veteran was advised to stop taking it. 

In December 2005, the Veteran underwent a VA examination to 
evaluate the severity of his diabetes.  He had been diabetic for 
12 years but was using no insulin.  He was noted to be claiming 
peripheral neuropathy of the feet with burning and tingling to 
the bottom of his right foot for approximately one year.  There 
was no loss of balance or stumbling.  The symptoms were 
intermittent.  He took no medication for it and treated 
conservatively at this time.  He had no left foot complaints at 
all.  Examination showed no evidence of sensory deficits or 
peripheral edema.  The examiner opined that at this time he 
cannot diagnose peripheral neuropathy.  The examiner noted that 
peripheral neuropathy was a risk factor for people with diabetes 
mellitus, and that the veteran should be evaluated further if the 
symptoms persist.   

Treatment records from 2005 through 2009 (which mostly document a 
very detailed cardiovascular history) are noted to be completely 
silent for any findings or complaints suggestive of peripheral 
neuropathy including on repeated physical examinations/review of 
systems.  No such condition is diagnosed.   These records also 
note the diagnosis of diabetes.  A July 2008 VA cardiovascular 
disorders examination likewise is negative for any findings or 
complaints suggestive of peripheral neuropathy.  

Based on a review of the foregoing, service connection for 
peripheral neuropathy is not shown.  The medical evidence is 
completely devoid of findings or diagnosis of such a condition.  
In fact, on examination, the 2005 VA examiner specifically 
indicated that he could not give a diagnosis of peripheral 
neuropathy.  The only evidence to suggest the possibility of a 
peripheral neuropathy comes from the Veteran's own contentions.  

While the Veteran is competent to provide lay statements or 
testimony regarding observable symptoms and has asserted 
continued neurological symptomatology since service, such history 
is substantially rebutted by the complete absence of neurological 
problems shown or diagnosed in the treatment records which 
include comprehensive treatment and evaluation for heart problems 
with multiple reviews of systems/physical examinations.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements).  In this case there is no 
evidence of any disability shown.  Based on the foregoing, in the 
absence of proof of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, the preponderance of the evidence is against a grant of 
service connection for peripheral neuropathy and the application 
of the benefit of the doubt does not apply in this instance.  
ORDER

Service connection for peripheral neuropathy is denied.  



REMAND

The Veteran contends that his heart disorder is more severe than 
reflected in the current evaluated.  

Since the most recent VA examination for cardiovascular disorders 
was undertaken in July 2008, the Veteran submitted additional 
evidence which suggests a potential worsening of symptoms.  He is 
noted to have treatment for cardiovascular complaints such as 
chest pain shown in a July 2008 private record from a few days 
after the examination, which revealed he underwent angiography 
and cardiac catheterization for chest pain.  The report from this 
procedure appears to show some contradictory findings such as a 
left ventricular (LV) ejection fraction (LVEF) of 50 percent, 
which would meet the criteria for a 60 percent rating under the 
applicable Diagnostic Code 7006.  But this record also describe 
the findings as showing only mild coronary artery disease and low 
normal LV function.  Additional records through the rest of 2008 
and into July 2009 also document continued symptoms such as 
angina, but appear to conclude that the Veteran's cardiac 
function is essentially normal.  

Thus a new VA examination is necessary to consider these 
additional records and to ascertain the current severity of the 
Veteran's cardiovascular condition.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Prior to any examination, any outstanding records of pertinent 
treatment should be obtained.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran 
identify the names, addresses, and dates of 
treatment for all medical care providers, VA 
and non-VA, inpatient and outpatient, who may 
possess any records showing treatment the 
Veteran received for service-connected heart 
disability since 2006.  The Veteran should 
provide all necessary written releases for 
these records.  If any of the identified 
records cannot be obtained, the AOJ should 
notify the Veteran of such and describe the 
efforts used in requesting these records.  

2.  Following completion of the above, the 
AOJ should schedule the Veteran for a VA 
cardiovascular examination, by an appropriate 
specialist, to ascertain the severity of the 
veteran's residuals of myocardial infarction 
status post percutaneous coronary 
intervention.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection with 
the examination, and the examiner should so 
indicate in the report.  The examiner should 
perform any tests or studies deemed necessary 
for an accurate assessment, to include X-ray 
study to rule out cardiomegaly, and stress 
test on a treadmill.  The examiner should 
include an opinion as to the number of 
episodes of acute congestive heart failure, 
if any, the Veteran experiences per year.  
The examiner should also document the number 
of METs that results in dyspnea, fatigue, 
angina, dizziness or syncope.  Pertinent 
objective findings, such as the presence of 
cardiomegaly, left ventricular dysfunction 
and the percentage of ejection fraction, 
should all be documented as well.  It should 
be indicated by the examiner whether the 
claims folder has been reviewed.  The 
examiner must provide a comprehensive report 
and complete rationales for all conclusions 
reached.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-adjudicate 
the Veteran's claim.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2009).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

[Continued on following page.]


 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


